DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Housekeeping
This is the replacement of the previous office action mailed on April 12, 2022.
The rejection of Tridico by Steinberger (US 2012/0186568) is withdrawn as a courtesy. However, the rejection Tridico by Baumgaertel still stands. For the purpose of expedite prosecution, the additional rejections are added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tridico (US 10 622 140) in view of Hoger (US 6038740).  Tridico discloses a housing having a tubular housing part configured to connect to a spark plug; a pin-shaped interference suppression resistor (9) arranged in the tubular housing part; and an opening section in the housing that opens into the tubular housing part for receiving/mounting/centering the register easily. 
	
    PNG
    media_image1.png
    921
    933
    media_image1.png
    Greyscale

Hoger teaches the use a funnel shaped wide opening portion (8) to receive an object such as bolt for easy centering /mounting in the connection (See Col. 2, lines 59-65).  Since the prior art references art from the same field of endeavor, the purpose disclosed by Hoger would have been recognized in the pertinent art of Tridico.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the wall of Tridico by gradually expanding up to the entrance opening of the wall as taught by Hoger in order to install the resister mounting easily.
Regarding claimed particular shape/length of the housing and the producing an ignition coil, the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.   More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must prove that such claimed limitations are beyond the bounds of routine experimentation in the art.  Thus, it would have been considered to be an obvious choice of mechanical design because one skilled in this art is familiar with basic mounting mechanic and normally has the laboratory test facilities. To optimize or select the suitable shape/width of the housing to receive a member easily as well as producing the coil would be within the ability of ordinary skilled in this art. 
Regarding to claim 2, the limitation of a part of the funnel-shaped section is arranged in the tubular housing part is shown in Fig. 2.  
Regarding to claim 3, the limitation of a part of the funnel-shaped section is arranged in a second housing part connected to the tubular housing part is shown in Fig. 2.   
Regarding to claim 4, the limitation of the second housing part tapers at an outer side thereof toward the tubular housing part is shown in Fig. 2.   
Regarding to claim 5, the limitation of the funnel-shaped section contacts an interior section in which a transformer is arranged.  
Regarding to claim 6, claimed particular fitting such as pressed into the tubular housing part is considered as a matter of mechanical design as explained supra.  
Regarding to claim 7, 8, the claimed particular width/length of the funnel-shaped section is considered as a matter of mechanical design as explained supra.  
Regarding to claim 9, the limitation of the tubular housing part is a double-walled housing part is shown in Fig. 2.  
Regarding to claim 10, the limitation of the funnel-shaped is shown in Hoger.
Regarding to claim 11, the claimed particular insulation is considered a choice of mechanical design as explained supra (See Col. 4, lines 16-17).
Regarding to claim 12, See the explanation supra.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tridico (US 10 622 140) in view of Twentier (US 3 878 836).  Tridico discloses a housing having a tubular housing part configured to connect to a spark plug; a pin-shaped interference suppression resistor (9) arranged in the tubular housing part; and an opening section in the housing that opens into the tubular housing part for receiving/mounting/centering the register easily. Twentier teaches the use of a wide opening funnel shaped receptacle (11) to receive an object (17) for easy mounting/assembling.  Since the prior art references art from the same field of endeavor, the purpose disclosed by Twentier would have been recognized in the pertinent art of Tridico.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the wall of Tridico by wide opening of the wall as taught by Twentier in order to install the resister mounting easily. 
Regarding claimed particular shape/length of the housing and the producing an ignition coil, the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.   More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must prove that such claimed limitations are beyond the bounds of routine experimentation in the art.  Thus, it would have been considered to be an obvious choice of mechanical design because one skilled in this art is familiar with basic mounting mechanic and normally has the laboratory test facilities. To optimize or select the suitable shape/width of the housing to receive a member easily as well as producing the coil would be within the ability of ordinary skilled in this art. 
Regarding to claim 2, the limitation of a part of the funnel-shaped section is arranged in the tubular housing part is shown in Fig. 2.  
Regarding to claim 3, the limitation of a part of the funnel-shaped section is arranged in a second housing part connected to the tubular housing part is shown in Fig. 2.   
Regarding to claim 4, the limitation of the second housing part tapers at an outer side thereof toward the tubular housing part is shown in Fig. 2.   
Regarding to claim 5, the limitation of the funnel-shaped section contacts an interior section in which a transformer is arranged.  
Regarding to claim 6, claimed particular fitting such as pressed into the tubular housing part is considered as a matter of mechanical design as explained supra.  
Regarding to claim 7, 8, the claimed particular width/length of the funnel-shaped section is considered as a matter of mechanical design as explained supra.  
Regarding to claim 9, the limitation of the tubular housing part is a double-walled housing part is shown in Fig. 2.  
Regarding to claim 10, the limitation of the funnel-shaped is shown in Twentier.
Regarding to claim 11, the claimed particular insulation is considered a choice of mechanical design as explained supra (See Col. 4, lines 16-17).
Regarding to claim 12, See the explanation supra.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tridico (US 10 622 140) in view of Carosielli (US 2022/0048193).  Tridico discloses a housing having a tubular housing part configured to connect to a spark plug; a pin-shaped interference suppression resistor (9) arranged in the tubular housing part; and an opening section in the housing that opens into the tubular housing part for receiving/mounting/centering the register easily. Carosielli teaches the use of a wide opening funnel shaped receptacle to receive an object for easy mounting/centering/assembling (See [0033] [0050]) .  Since the prior art references art from the same field of endeavor, the purpose disclosed by Carosielli would have been recognized in the pertinent art of Tridico.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the wall of Tridico by wide opening of the wall as taught by Carosielli in order to install the resister mounting easily. 
Regarding claimed particular shape/length of the housing and the producing an ignition coil, the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.   More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must prove that such claimed limitations are beyond the bounds of routine experimentation in the art.  Thus, it would have been considered to be an obvious choice of mechanical design because one skilled in this art is familiar with basic mounting mechanic and normally has the laboratory test facilities. To optimize or select the suitable shape/width of the housing to receive a member easily as well as producing the coil would be within the ability of ordinary skilled in this art. 
Regarding to claim 2, the limitation of a part of the funnel-shaped section is arranged in the tubular housing part is shown in Fig. 2.  
Regarding to claim 3, the limitation of a part of the funnel-shaped section is arranged in a second housing part connected to the tubular housing part is shown in Fig. 2.   
Regarding to claim 4, the limitation of the second housing part tapers at an outer side thereof toward the tubular housing part is shown in Fig. 2.   
Regarding to claim 5, the limitation of the funnel-shaped section contacts an interior section in which a transformer is arranged.  
Regarding to claim 6, claimed particular fitting such as pressed into the tubular housing part is considered as a matter of mechanical design as explained supra.  
Regarding to claim 7, 8, the claimed particular width/length of the funnel-shaped section is considered as a matter of mechanical design as explained supra.  
Regarding to claim 9, the limitation of the tubular housing part is a double-walled housing part is shown in Fig. 2.  
Regarding to claim 10, the limitation of the funnel-shaped is shown in Hoger.
Regarding to claim 11, the claimed particular insulation is considered a choice of mechanical design as explained supra (See Col. 4, lines 16-17).
Regarding to claim 12, See the explanation supra.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tridico (US 10 622 140) in view of Baumgaertel (US 2015/0219073).  Tridico discloses an ignition coil with a pin-shaped interference suppression resister (9) mounted within a housing (5). The portion of the housing wall has a funnel-shaped opening to receive the resistor.  Baumgaertel teaches that the provision of a funnel shaped opening for self-adjusting is old and well known in the art ([0089]).  Since the prior art references art from the same field of endeavor, the purpose disclosed by Baumgaertel would have been recognized in the pertinent art of Tridico.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the funnel-shaped portion of the wall of Tridico by gradually expanding up to the entrance opening of the wall as taught by Baumgaertel in order to install the resister mounting easily.
Regarding claimed particular shape/length of the housing and the producing an ignition coil, the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.   More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must prove that such claimed limitations are beyond the bounds of routine experimentation in the art.  Thus, it would have been considered to be an obvious choice of mechanical design because one skilled in this art is familiar with basic mounting mechanic and normally has the laboratory test facilities. To optimize or select the suitable shape/width of the housing to receive a member easily as well as producing the coil would be within the ability of ordinary skilled in this art. 
Regarding to claim 2, the limitation of a part of the funnel-shaped section is arranged in the tubular housing part is shown in Fig. 2.  
Regarding to claim 3, the limitation of a part of the funnel-shaped section is arranged in a second housing part connected to the tubular housing part is shown in Fig. 2.  
Regarding to claim 4, the limitation of the second housing part tapers at an outer side thereof toward the tubular housing part is shown in Fig. 2.  
Regarding to claim 5, the limitation of the funnel-shaped section contacts an interior section in which a transformer is arranged.  
Regarding to claim 6, claimed particular fitting such as pressed into the tubular housing part is considered as a matter of mechanical design as explained supra.  
Regarding to claim 7, 8, the claimed particular width/length of the funnel-shaped section is considered as a matter of mechanical design as explained supra.  
Regarding to claim 9, the limitation of the tubular housing part is a double-walled housing part is shown in Fig. 2.  
Regarding to claim 10, the limitation of the funnel-shaped interior section has an opening angle whose value decreases toward the interference suppression resistor is shown is considered as a matter of mechanical design as explained supra.  
Regarding to claim 11, the claimed particular method of producing an ignition coil is considered as a matter of mechanical design as explained supra. (See Col. 4, lines 15-16).

Response to Arguments
Applicant's arguments on July 13, 2022 during the telephone interview have been fully considered but they are not persuasive. The issue in this application is whether the provision of the wide opening of the  funnel shaped guiding surface is patentable over the cited prior arts.  As mentioned during the interview (See the interview summary), the purpose of widening the entrance of the funnel shape is for improving guiding/centering/ mounting the object easily to mount the desired location.  Numerous cited prior arts teach such concept expressly or imply. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KWON whose telephone number is (571)272-4846.  The examiner can normally be reached on M-F; 9A-5P. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phuttiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        September 1, 2022